Title: To James Madison from the South Carolina Legislature, 25 January 1817
From: South Carolina Legislature
To: Madison, James


        
          
            Charleston South Carolina 25th.January 1817
            Sir,
          
          We have the Honor to enclose you a Resolution passed by the Legislature of this State at their last Session and directed to be presented to you.
          Permit us at the same time to offer you our best wishes for a continuance of your happiness and valuable life and remain With great respect your Obedt Servts.
          
            James R PringlePresident of the SenateThomas BennettSpeaker of the Ho: of Representatives
          
        
        
          [Enclosure]
          Whereas the highest tribute of respect which a Rep[u]blican Government can pay its officers, is the approbation of its freemen unequivocally and candidly expressed, and whereas, James Madison has, with wisdom, firmness and patriotism, exercised for near eight years the high and important Office of President of the United States, p[r]eserving and supporting the character of the Nation in peace and war; and is soon about to repair to the peaceful shades of retired life.
          Resolved unanimously that the Legislature of South Carolina recall with grateful recollections the past services of James Madison President of the United States, and whilst they in common with the nation, yield this favorite Statesman and Patriot to retirement, discharged from those arduous

public duties, so long, faithfully, wisely and promptly rendered the Republic, they request he will receive their unfeigned approbation and regard, assuring him, their fervent benedictions and best affections accompany him to the scenes of private life.
          Resolved that the President of the Senate and Speaker of the House of Representatives communicate this Resolution to James Madison President of the United States.
        
      